Case 1'17-cv-02673-.]PH-TAB Document 48-5 Filed 01/31/19 Page 1 of 7 Page|D #: 808

IN THE UNITED ST`ATES DISTRICT COURT
SOUTHERN DIS’I'RICT OF INDIANA
H\IDIANAPOLIS DIVISION

asme cf ANDRE ALEXANDER 3

GREEN, deceased, j
)
Piainiiff, )
}

’__v ) ease NO.: lzit-cv-oze’zs-t\’t-’P»TAB
)
)
CtTY OF INDIANAPOLIS, et at )
)
Defendants. )

AFFIDAVIT

I, Ric-k Winningham, being duly sworn and under oath, state as foliows:
l. i am over the age of 18 and competent to testify in this case
2. lam employed by the Cit§.,l of Indianapolis as a Manager of Maintenance Opet‘ations

at the Department of Pubiic Wc)ri<;s Fleet Services.

3, l have personal knowledge cf the facts asserted in this affidavit

4. I am familiar with the business records that are made and kept by Fieet Serviees.
5. Iiiave examined the document attached as Exhibit A to this afiidavit.

6. Exllibit A is a business record that was made and kept by Fleet Services.

7. Fleet Seivic-es made and kept this document in the course of its z'egulal'l;¢y conducted

activity at or near the time that it serviced the 2012 D<)dge Charger Depicted in

Exhibit A.
8. Fleet Set'vices did not-prepare Exhibit A in anticipation of this litigation
9. l have also examined the document attached as Exhibit B to this affidavit

10. Exhibit B is a business record that Was made and kept by Fleet Sei'vices.

Case 1:17-cv-02673-.]PH-TAB Document 48-5 Filed 01/31/19 Page 2 of 7 Page|D #: 809

l l. Pleet Services made and kept this document in the course of its regularly conducted
activity at er near the time that it serviced the 20l2 Dodge Charger referenced in
Exhibit B.

12. The 2012 Dodge Charger referenced in Exhihit B is the same Dodge Charger
depicted in E-xhibit A.

13. Fieet Sei'v.ic:cs_ did not prepare E'xhi`t)it B in anticipation ot` this litigation

AFFIRMATION

l hereby swear and affirm under the penalties of perjury that the foregoing representations

are true and accurate to the best of my knowledge and belief.

Date: 52 ‘=)'W 72 §§ M M/Mwe./t,'/t/~SZWV

Rick Winningham

 

Case 1:17-cv-02673-.]PH-TAB Document 48-5 Filed 01/31/19 Page 3 of 7 Page|D #: 810

€ EXHIBlTA

Case 1:17-cv-02673-.]PH-TAB Document 48-5 Filed 01/31/19 Page 4 of 7 Page|D #: 811

INDIANAPOLIS FLEET SERVICE

Bonv sl-loP - BAY 21, 1651 w. 3011-l sTREE'r, INDIANAPous, IN 46208
Phone: (317) 327-2799

Image Report

 

Owner: 120333, IMPD Insurance: Estimator: IFS 46 Vehic|e Out:

Job Numher: Claim Number:

Year: 2012 Coior: License P|ate: 7596 Production Date:

Make: DODG Body Sty|e: 4D SED State: Mi[eage In: 67,777
Model: CHARGER POLICE Engine: 6-3.6L-FI VIN: 2C3CDXAG1CH305985 Condition:

 

 

8/12/2015 E01 8/12/2015 E01
Comments: Comments:

 

8/12/2{)15 E01 8112/2(}15 E01
Comments: Comments:

 

  

 

 

8/12/2015 E01
Comments:

1/23/2019 8:00:22 AM Page 1

Case 1:17-cv-02673-.]PH-TAB Document 48-5 Filed 01/31/19 Page 5 of 7 Page|D #: 812

EXHIBIT B

Case 1:17-cv-02673-.]PH-TAB Document48-5 Filed 01/31/19

INDIANAPOLIS FLEET SERVICE

BODY SHOP - BAY 21, 1651 W. 30TH STREET‘r
INDIANAPOLIS, IN 46208
Phone: (317) 327-2799

Pre|iminary Estimate

Page 6 of 7 Page|D #: 813
Workfi[e ID:

79C82955

 

Customer: 120333, IMPD

Job Number:

 

 

Written By: IFS 46

Insured: 120333, IMPD Policy #: Claim #:

Tvpe of Less: Col|ision Date of Loss: Days to Repair: 0

Point cf Impact:

Owner: Inspection Location: Insurance Company:

120333, IMPD INDIANAPOLIS FLEE|' SERVICE

BODY SHOP - BAY 21

1651 W. 30TH STRE|:`|'

INDIANAPOLIS, IN 46208

Repair Faciiity

(317) 327-2799 Day
VEHICLE

2012 DODG CHARGER POLICE 40 SED 6-3.GL-FI

VIN: 2C3CDXA61CH305985 Interior Co|or: Mi|eage In: 67,777 \Jehic|e Out:

License: 7596 Exterior Co|or: Mi|eage Out:

State: Production Date: Condition‘. Job #:
TRANSMISSION CONVENIENCE FM Radio Cioth SeaE
Automatic Transmission Air Conditioning Stereo Bucl<et Seats
POWER Intermittent Wipers Search/See§< WHEE!.S
Power Steering Tilt Whee| CD P!ayer Whee| Cevers
Power Brekes Crul'se C<Jntroi Auxi|iary Audio Connection PAINT
Power Windews Rear Defogger SAFETY Clear Coat Paint
Power Locks Keyless Entry Drivers Side Air Bag OTHER
Power Mirrors Alarm Passenger Air Bag Traction Control

Power Driver Seat
DECOR

Dual Mirrors
Tinted G|ass
Console/Storage

1[23/2019 8:00:59 AM

Steering Whee| Touch Centrols
Te|escopl`c Wheel
Climate Control

Anti-Lock Brakes (4)
4 Whee| Disc Brakes
Front Side Impact Air Bags

RADIO Head/Curtain Air Bags
AM Radio SEATS
022665

Stabi|ity Contro[
Power Trunk/Gate Re|ease

Page 1

Case 1:17-cv-02673-.]PH-TAB Document 48-5 Filed 01/31/19 Page 7 of 7 Page|D #: 814
Preliminary Estimate

 

Customer: 120333, IMPD Job Number:
2012 ooDG CHARGER Pollce 4b sep 6-3.6L-FI

Estlmate based on MOTOR CRASH ESTIMATING GUIDE and potentially other third party sources of data. Unless
otherwise noted, (a) all items are derived from the Guide DRBPBll, CCC Data Date 11/8/2018, and potentially other
third party sources of data; and (b) the parts presented are OEM-parts manufactured by the vehicles Originai
Equipment Manufacturer. OEM parts are available at OE/Vehicle dealershipsl OPT OEM (Optional OEM) or ALT OEM
(Alternative OEM) parts are OEM parts that may be provided by or through aiternate sources other than the OEM
vehicle dealerships OPT OEM or ALT OEM parts may reflect some specific, specia|, or unique pricing or discount
OPT OEM or ALT OEM parts may include "Blemished" parts provided by OEM‘s through OEM vehicle dealerships1
Asterlsl< (*) or Double Asterisl< (**) indicates that the parts and/or labor data provided by third party sources of data
may have been modified or may have come from an alternate data source. Tllde sign (~) items indicate MOTOR
Not-Inc|uded Labor operations The symbol (<>) indicates the refinish operation WILL NOT be performed as a
separate procedure from the other panels in the estimate. Non-Orlgina| Equipment Manufacturer aftermarket parts
are described as Non OEM, A/M or NAGS. Used parts are described as LKQ, RCY, or USED. Reconditioned parts are
described as Recond. Recored parts are described as Recore. NAGS Part Numbers and Benchmark Prices are
provided by Natlonal Auto G|ass Speciflcations. Labor operation times listed on the line Wlth the NAGS information
are MOTOR suggested labor operation times. NAGS labor operation times are not included Pound sign (#) items
indicate manual entries

Some 2019 vehicles contain minor changes from the previous year. For those vehicles, prior to receiving updated
data from the vehicle manufacturer, labor and parts data from the previous year may be used. The CCC ONE
estimator has a list of applicable vehicles. Parts numbers and prices should be conflrmed with the |ocai dealership.

The following is a list of additional abbreviations or symbols that may be used to describe work to be done or parts to
be repaired or replaced:

S¥MBOLS FOLLOWING PART PRICE:
m=MOTOR Mechanica| component s=MOTOR S’cructura| component T=Miscel|aneous Taxed charge category.
X=Miscellaneous Non-Ta)<ed charge category.

SYMBOLS FOLLOWING LABOR:
D=Diagnostic labor oategory. E=E|octrical labor category. F=Frame labor category. G=Giass labor category.
M:Mechanical labor category. S=Structural labor category. (numbers) 1 through 4=User Deflned Labor Categories.

OTHER SYMBOLS AND ABBREVIATIONS:

Adj.=Adjacent. Algn.=Align. ALU=A|uminum. A/M=Aftermarl<et part. Blnd=Blend. BOR=Boron steel.
CAPA=Certit`led Automotlve Parts Assoclatlon. D&R=Disconnect and Reconnect. HSS=ngh Strength Steel.
HYD=Hydroformed Steel. Incl.=lncluded. LKQ=Like Kind and Quality. LT=!_eft. MAG=Magnesium. Non-Adj.=Non
Adjacent. NSF=NSF International Certifled Part. O/H=Overhaul. Qty=Quantity. Refn=Reflnlsh. Repl=Replace.
R&I=Remove and Insta||. R&R=Remove and Rep|ace. Rpr=Repair. RT=Right. SAS=Sandwiched Stee|.
Sect=Section. Sub|=Sublet. UHS=U|tra i~llgh Strength Stee|. N=Note(s) associated Wlth the estlmate llne.

CCC ONE Estimating - A product of CCC Information Services Inc.

The following is a list of abbreviations that may be used in CCC ONE Estimatlng that are not part of the MOTOR
CRASH ESTIMA`|'ING GUIDE:

BAR=Bureau of Automotive Repair. EPA=Environmental Protection Agency. NHTSA= National l-llghway
Transportatlon and Safety Admlnistration. PDR=Palntless Den’c Repair. VIN=Vehtcle Identiflcation Number.

1/23)'2{]19 8:00.'59 AiVl 022665 Page 3

